Exhibit 10(y)

 

NORTHROP GRUMMAN

 

SAVINGS EXCESS PLAN

 

(Amended and Restated Effective as of October 1, 2004)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS    2

1.1

  

Definitions

   2 ARTICLE II PARTICIPATION    6

2.1

  

In General

   6

2.2

  

Disputes as to Employment Status

   6 ARTICLE III DEFERRAL ELECTIONS    7

3.1

  

Elections to Defer Compensation

   7

3.2

  

Contribution Amounts

   7

3.3

  

Investment Elections

   8

3.4

  

Investment Return Not Guaranteed

   8 ARTICLE IV ACCOUNTS    9

4.1

  

Accounts

   9

4.2

  

Valuation of Accounts

   9

4.3

  

Use of a Trust

   9

4.4

  

Plan Mergers

   9 ARTICLE V VESTING AND FORFEITURES    10

5.1

  

In General

   10

5.2

  

Exceptions

   10 ARTICLE VI DISTRIBUTIONS    11

6.1

  

Distribution of Contributions

   11

6.2

  

Payments Not Received At Death

   12

6.3

  

Inability to Locate Participant

   12

6.4

  

Committee Rules

   12

6.5

  

Merged Plan Distributions

   12 ARTICLE VII ADMINISTRATION    14

7.1

  

Committees

   14

7.2

  

Committee Action

   14

7.3

  

Powers and Duties of the Administrative Committee

   15

7.4

  

Powers and Duties of the Investment Committee

   15

7.5

  

Construction and Interpretation

   16

7.6

  

Information

   16

7.7

  

Committee Compensation, Expenses and Indemnity

   16

7.8

  

Disputes

   16

7.9

  

Plan Mergers

   17 ARTICLE VIII MISCELLANEOUS    19

8.1

  

Unsecured General Creditor

   19

8.2

  

Restriction Against Assignment

   19

8.3

  

Restriction Against Double Payment

   19

8.4

  

Withholding

   19

8.5

  

Amendment, Modification, Suspension or Termination

   20

8.6

  

Governing Law

   20

 

i



--------------------------------------------------------------------------------

8.7

  

Receipt and Release

   20

8.8

  

Administrative Delays

   20

8.9

  

Disputes About Payee

   20

8.10

  

Incorrect Payment of Benefits

   21

8.11

  

Payments on Behalf of Persons Under Incapacity

   21

8.12

  

Limitation of Rights and Employment Relationship

   21

8.13

  

Headings

   21

 

ii



--------------------------------------------------------------------------------

 

INTRODUCTION

 

The Northrop Grumman Savings Excess Plan (the “Plan”) is hereby amended and
restated effective as of October 1, 2004, except as otherwise provided. This
restatement is intended solely to incorporate into the Plan document previously
adopted amendments to the Plan and is not intended to make substantive changes
to the Plan.

 

Northrop Grumman Corporation (the “Company”) established this Plan for
participants in the Northrop Grumman Savings Plan who exceed the limits under
sections 401(a)(17) or 415(c) of the Internal Revenue Code. This Plan is
intended as an excess benefit and unfunded pension plan maintained by the
Company for a select group of management or highly compensated employees within
the meaning of Department of Labor Regulation 2520.104-23 promulgated under
ERISA, and Sections 201, 301, and 401 of ERISA.

 

The Plan was originally effective January 1, 2004. It was amended effective as
of December 10, 2004 to merge two similar plans, the Northrop Grumman Benefits
Equalization Plan and the Northrop Grumman Space & Mission Systems Corp.
Deferred Compensation Plan, into the Plan.

 

1



--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

 

(a) “Account” shall mean the recordkeeping account set up for each Participant
to keep track of amounts to his or her credit.

 

(b) “Administrative Committee” means the committee in charge of Plan
administration, as described in Article VII.

 

(c) “Affiliated Companies” shall mean the Company and any entity affiliated with
the Company under Code sections 414(b) or (c).

 

(d) “Basic Contributions” shall have the same meaning as that term is defined in
the NGSP.

 

(e) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Administrative Committee to receive the benefits specified hereunder in the
event of the Participant’s death.

 

(1) No Beneficiary designation shall become effective until it is filed with the
Administrative Committee.

 

(2) Any designation shall be revocable at any time through a written instrument
filed by the Participant with the Administrative Committee with or without the
consent of the previous Beneficiary.

 

(3) No designation of a Beneficiary other than the Participant’s spouse shall be
valid unless consented to in writing by such spouse. If there is no such
designation or if there is no surviving designated Beneficiary, then the
Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Administrative Committee that they are
legally entitled to receive the benefits specified hereunder. Any payment made
pursuant

 

2



--------------------------------------------------------------------------------

to such determination shall constitute a full release and discharge of the Plan,
the Administrative Committee and the Company.

 

(4) In the event any amount is payable under the Plan to a minor, payment shall
not be made to the minor, but instead be paid (a) to that person’s living
parent(s) to act as custodian, (b) if that person’s parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or (c) if
no parent of that person is then living, to a custodian selected by the
Administrative Committee to hold the funds for the minor under the Uniform
Transfers or Gifts to Minors Act in effect in the jurisdiction in which the
minor resides. If no parent is living and the Administrative Committee decides
not to select another custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Plan, the Administrative Committee and the
Company.

 

(5) Payment by the Affiliated Companies pursuant to any unrevoked Beneficiary
designation, or to the Participant’s estate if no such designation exists, of
all benefits owed hereunder shall terminate any and all liability of the
Affiliated Companies.

 

(f) “Board” shall mean the Board of Directors of the Company.

 

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(h) “Committees” shall mean the Committees appointed as provided in Article VII.

 

(i) “Company” shall mean Northrop Grumman Corporation and any successor.

 

(j) “Company Contributions” shall mean contributions by the Company to a
Participant’s Account.

 

(k) “Compensation” shall be Compensation as defined by Section 5.01 of the NGSP.

 

(l) “Disability” shall mean the Participant’s inability to perform each and
every duty of his or her occupation or position of employment due to illness or
injury as determined in the sole and absolute discretion of the Administrative
Committee.

 

(m) “Effective Date” shall be January 1, 2004. This amendment and restatement is
effective October 1, 2004.

 

(n) “Eligible Employee” shall mean any Employee who meets the following
conditions:

 

(1) he or she is a participant in the NGSP;

 

3



--------------------------------------------------------------------------------

(2) he or she is classified by the Affiliated Companies as an Employee and not
as an independent contractor; and

 

(3) he or she meets any additional eligibility criteria set by the
Administrative Committee.

 

Additional eligibility criteria established by the Administrative Committee may
include specifying classifications of Employees who are eligible to participate
and the date as of which various groups of Employees will be eligible to
participate. This includes, for example, Administrative Committee authority to
delay eligibility for employees of newly acquired companies who become
Employees.

 

(o) “Employee” shall mean any common law employee of the Affiliated Companies
who is classified as an employee by the Affiliated Companies.

 

(p) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

(q) “Initial Election Period” shall mean:

 

(1) in the case of an Employee who becomes an Eligible Employee upon the
Effective Date of the Plan and who is entitled to participate under Article II,
the period prior to the Effective Date of the Plan designated by the
Administrative Committee;

 

(2) in the case of a newly hired Employee (other than an Employee described in
(3) below) who becomes an Eligible Employee after the Effective Date and who is
entitled to participate under Article II, the 30-day period following the date
on which the Employee first becomes an Eligible Employee;

 

(3) in the case of an individual who becomes an Employee as a result of a merger
or acquisition, who becomes an Eligible Employee after the Effective Date, and
who is entitled to participate under Article II, the period beginning on the
date on which the Employee first becomes an Eligible Employee and ending on the
date prescribed by the Administrative Committee for Eligible Employees affected
by the merger or acquisition; and

 

(4) in the case of an Employee who becomes an Eligible Employee because of a
raise or promotion after the Effective Date and who is entitled to participate
under Article II, the next Open Enrollment Period.

 

(r) “Investment Committee” means the committee in charge of investment aspects
of the Plan, as described in Article VII.

 

(s) “NGSP” means the Northrop Grumman Savings Plan.

 

(t) “Open Enrollment Period” means the period designated by the Administrative
Committee for electing deferrals for the following Plan Year.

 

4



--------------------------------------------------------------------------------

(u) “Participant” shall mean any Eligible Employee who participates in this Plan
in accordance with Article II.

 

(v) “Payment Date” shall mean:

 

(1) for distributions upon early termination under Section 6.1(a), a date after
the end of the month in which termination of employment occurs; and

 

(2) for distributions after Retirement, Disability or death under Section
6.1(b), a date after the end of the month in which occurs Retirement, the
determination of Disability by the Administrative Committee, or the notification
of the Administrative Committee of the Participant’s death (or later
qualification of the Beneficiary or Beneficiaries), as applicable.

 

The exact date in each case will be determined by the Administrative Committee
to allow time for administrative processing.

 

(w) “Plan” shall be the Northrop Grumman Savings Excess Plan.

 

(x) “Plan Year” shall be the calendar year.

 

(y) “Retirement” shall mean termination of employment with the Affiliated
Companies after reaching age 55.

 

(z) “Supplemental Contributions” shall have the same meaning as that term is
defined in the NGSP.

 

5



--------------------------------------------------------------------------------

 

ARTICLE II

 

PARTICIPATION

 

2.1 In General

 

(a) An Eligible Employee may become a Participant by complying with the
procedures established by the Administrative Committee for enrolling in the
Plan.

 

(b) Anyone who becomes an Eligible Employee after the Effective Date will be
entitled to become a Participant during his or her Initial Election Period or
any subsequent Open Enrollment Period.

 

(c) An individual will cease to be a Participant when he or she no longer has a
positive balance to his or her Account under the Plan or is specified as
ineligible to participate by the Administrative Committee.

 

2.2 Disputes as to Employment Status

 

(a) Because there may be disputes about an individual’s proper status as an
Employee or non-Employee, this Section describes how such disputes are to be
handled with respect to Plan participation.

 

(b) The Affiliated Companies will make the initial determination of an
individual’s employment status.

 

(1) If an individual is not treated by the Affiliated Companies as a common law
employee, then the Plan will not consider the individual to be an “Eligible
Employee” and he or she will not be entitled to participate in the Plan.

 

(2) This will be so even if the individual is told he or she is entitled to
participate in the Plan and given a summary plan description and enrollment
forms or other actions are taken indicating that he or she may participate.

 

(c) Disputes may arise as to an individual’s employment status. As part of the
resolution of the dispute, an individual’s status may be changed by the
Affiliated Companies from non-Employee to Employee. Such Employees are not
Eligible Employees.

 

6



--------------------------------------------------------------------------------

 

ARTICLE III

 

DEFERRAL ELECTIONS

 

3.1 Elections to Defer Compensation

 

(a) Initial Elections. Each Participant may elect to participate in the Plan by
filing an election with the Administrative Committee no later than the last day
of his or her Initial Election Period. A Participant’s election may be made in
writing, electronically, or as otherwise specified by the Administrative
Committee. Such election shall specify the Participant’s rate of deferral for
contributions to the Plan. The maximum deferral rate for any year is the maximum
percentage of Compensation that the Participant may defer under the NGSP,
without regard to the limits of Code section 401(a)(17).

 

(b) Subsequent Elections. A Participant must elect to participate in the Plan by
filing a new election in the Open Enrollment Period for each subsequent Plan
Year. An election to participate for a Plan Year is irrevocable.

 

(c) Committee Rules. All elections must be made in accordance with the rules,
procedures and forms provided by the Administrative Committee. The
Administrative Committee may change the rules, procedures and forms from time to
time and without prior notice to Participants.

 

3.2 Contribution Amounts

 

(a) Participant Contributions. A Participant may contribute under the Plan the
product of his or her elected rate of deferral under this Plan and the amount by
which his or her Compensation exceeds the Code section 401(a)(17) limit.

 

(b) Company Contributions. The Company will make Company Contributions to a
Participant’s Account if a Participant’s matching contributions under the NGSP
are limited as provided in (1). In addition, the Company will make a Company
Contribution under (2) below if the conditions in that paragraph apply.

 

(1) In General. The Company will make a Company Contribution equal to the
matching contribution rate for which the Participant is eligible under the NGSP
for the Plan Year multiplied by the amount of the Participant’s contributions
under subsection (a).

 

(2) Make-Up Contributions for Contribution Limitation. If a Participant’s Basic
Contributions under the NGSP for a Plan Year are limited by the Code section
415(c) contribution limit before the Participant’s Basic Contributions under the
NGSP are limited by the Code section 401(a)(17) compensation limit, the Company
will make a Company Contribution equal to the amount of matching contributions
for which the Participant would have been eligible under the NGSP were Code
section 415(c) not applied, reduced by the actual amount of matching
contributions made for the Plan Year under the NGSP. This paragraph applies only
if the Participant reaches the Code section 401(a)(17) compensation limit

 

7



--------------------------------------------------------------------------------

and only to the extent that contributions are based upon Participant
compensation up to that limit. Paragraph (1) above applies to contributions
based on compensation exceeding the section 401(a)(17) limit.

 

3.3 Investment Elections

 

(a) The Investment Committee will establish a number of different investment
funds or other investment options for the Plan. The Investment Committee may
change the funds or other investment options from time to time, without prior
notice to Participants.

 

(b) Participants may elect how their future contributions and existing account
balances will be invested in the various investment funds and may change their
elections from time to time. If a Participant does not elect how future
contributions will be invested, contributions will be invested according to the
Participant’s investment election for contributions under the NGSP. If a
Participant elected one or more investment options under the NGSP that are not
available under this Plan, the portion of the Participant’s contribution that
would have been invested in those options will be invested on a pro-rata basis
in the investment funds that the Participant elected that are available under
this Plan.

 

(c) Selections of investments, changes and transfers must be made according to
the rules and procedures of the Administrative Committee.

 

(1) The Administrative Committee may prescribe rules that may include, among
other matters, limitations on the amounts that may be transferred and procedures
for electing transfers.

 

(2) The Administrative Committee may prescribe valuation rules for purposes of
investment elections and transfers. Such rules may, in the Administrative
Committee’s discretion, use averaging methods to determine values and accrue
estimated expenses. The Administrative Committee may change the methods it uses
for valuation from time to time.

 

(3) The Administrative Committee may prescribe the periods and frequency with
which Participants may change investment elections and make transfers.

 

(4) The Administrative Committee may change its rules and procedures from time
to time and without prior notice to Participants.

 

3.4 Investment Return Not Guaranteed

 

Investment performance under the Plan is not guaranteed at any level.
Participants may lose all or a portion of their contributions due to poor
investment performance.

 

8



--------------------------------------------------------------------------------

 

ARTICLE IV

 

ACCOUNTS

 

4.1 Accounts

 

The Administrative Committee shall establish and maintain a record keeping
Account for each Participant under the Plan.

 

4.2 Valuation of Accounts

 

The valuation of Participants’ record keeping Accounts will reflect earnings,
losses, expenses and distributions, and will be made in accordance with the
rules and procedures of the Administrative Committee.

 

(a) The Administrative Committee may set regular valuation dates and times and
also use special valuation dates and times and procedures from time to time
under unusual circumstances and to protect the financial integrity of the Plan.

 

(b) The Administrative Committee may use averaging methods to determine values
and accrue estimated expenses.

 

(c) The Administrative Committee may change its valuation rules and procedures
from time to time and without prior notice to Participants.

 

4.3 Use of a Trust

 

The Company may set up a trust to hold any assets or insurance policies under
the Plan. Any trust set up will be a rabbi trust.

 

4.4 Plan Mergers

 

(a) Merged Plans. As of their respective effective dates, the plans listed in
(b)(the “Merged Plans”) are merged into this Plan. All amounts from those plans
that were merged into this Plan are held in their corresponding Accounts.

 

(b) Table.

 

Name of Merged Plans

--------------------------------------------------------------------------------

   Merger Effective
Dates


--------------------------------------------------------------------------------

   Merged Account
Names


--------------------------------------------------------------------------------

Northrop Grumman Benefits Equalization Plan

   December 10, 2004    NG BEP Account

Northrop Grumman Space & Mission Systems Corp. Deferred Compensation Plan

   December 10, 2004    S & MS Deferred
Compensation
Account

 

9



--------------------------------------------------------------------------------

 

ARTICLE V

 

VESTING AND FORFEITURES

 

5.1 In General

 

A Participant’s interest in his or her Account will be nonforfeitable.

 

5.2 Exceptions

 

The following exceptions apply to the vesting rule:

 

(a) Forfeitures on account of a lost payee. See Section 6.4.

 

(b) Forfeitures under an escheat law.

 

(c) Recapture of amounts improperly credited to a Participant’s Account or
improperly paid to or with respect to a Participant.

 

(d) Expenses paid from a Participant’s Account.

 

(e) Investment losses.

 

10



--------------------------------------------------------------------------------

 

ARTICLE VI

 

DISTRIBUTIONS

 

6.1 Distribution of Contributions

 

(a) Distributions Upon Early Termination.

 

(1) Voluntary Termination. If a Participant voluntarily terminates employment
with the Affiliated Companies before age 55 or Disability, distribution of his
or her Account will be made in a lump sum on the Participant’s Payment Date.

 

(2) Involuntary Termination. If a Participant involuntarily terminates
employment with the Affiliated Companies before age 55, distribution of his or
her Account will generally be made in quarterly or annual installments over a
fixed number of whole years not to exceed 15 years, commencing on the
Participant’s Payment Date, in accordance with the Participant’s original
election on his or her deferral election form. Payment will be made in a lump
sum if the Participant had originally elected a lump sum, if the Account balance
is $50,000 or less, or if the Administrative Committee so specifies.

 

(b) Distribution After Retirement, Disability or Death. In the case of a
Participant who separates from service with the Affiliated Companies on account
of Retirement, Disability or death and has an Account balance of more than
$50,000, the Account shall be paid to the Participant (and after his or her
death to his or her Beneficiary) in substantially equal quarterly installments
over 10 years commencing on the Participant’s Payment Date unless an optional
form of benefit has been specified pursuant to Section 6.1(b)(1).

 

(1) An optional form of benefit may be elected by the Participant, on the form
provided by Administrative Committee, during his or her Initial Election Period
from among those listed below:

 

(A) A lump sum distribution on the Participant’s Payment Date.

 

(B) Quarterly installments over a period of at least 1 and no more than 15 years
beginning on the Participant’s Payment Date.

 

(C) Annual installments over a period of at least 1 and no more than 15 years
beginning on the Participant’s Payment Date.

 

(2) A Participant from time to time may modify the form of benefit that he or
she has previously elected. Upon his or her separation from service under this
Section, the most recently elected form of distribution submitted at least 12
months prior to separation will govern. If no such election exists,
distributions will be paid under the 10-year installment method.

 

11



--------------------------------------------------------------------------------

(3) In the case of a Participant who terminates employment with the Affiliated
Companies on account of Retirement, Disability or death with an Account balance
of $50,000 or less, the Account shall be paid to the Participant in a lump sum
distribution on the Participant’s Payment Date.

 

(4) In general, upon the Participant’s death, payment of any remaining Account
balance will be made to the Beneficiary in a lump sum on the Payment Date. But
the Beneficiary will receive any remaining installments (starting on the Payment
Date) if the Participant was receiving installments, or if the Participant died
on or after age 55 with an Account balance over $50,000 and with an effective
installment payout election in place. In such cases, the Beneficiary may still
elect a lump sum payment of the remaining Account balance, but only with the
Administrative Committee’s consent.

 

(5) The Participant’s Account shall continue to be adjusted pursuant to Section
4.2 of the Plan until all amounts credited to his or her Account under the Plan
have been distributed.

 

6.2 Payments Not Received At Death

 

In the event of the death of a Participant before receiving a payment, payment
will be made to his or her estate if death occurs on or after the date of a
check that has been issued by the Plan. Otherwise, payment of the amount will be
made to the Participant’s Beneficiary.

 

6.3 Inability to Locate Participant

 

In the event that the Administrative Committee is unable to locate a Participant
or Beneficiary within two years following the required Payment Date, the amount
allocated to the Participant’s Deferral Account shall be forfeited. If, after
such forfeiture and prior to termination of the Plan, the Participant or
Beneficiary later claims such benefit, such benefit shall be reinstated without
interest or earnings for the forfeiture period.

 

6.4 Committee Rules

 

All distributions are subject to the rules and procedures of the Administrative
Committee. The Administrative Committee may also require the use of particular
forms. The Administrative Committee may change its rules, procedures and forms
from time to time and without prior notice to Participants.

 

6.5 Merged Plan Distributions

 

(a) NG BEP Account and S & MS Deferred Compensation Account. Distributions from
Participants’ Accounts attributable to the Merged Plans are made under the
foregoing provisions of Article VI, except as provided in this Section.

 

(b) NG BEP Account and S & MS Deferred Compensation Account. Distributions from
Participants’ NG BEP and S & MS Deferred Compensation Accounts are made under
the foregoing provisions of Article VI, except as provided in this Section.

 

(1) Amounts in the Participant’s NG BEP Account and the S & MS Deferred
Compensation Account shall be paid out in accordance with elections made under
the Merged Plans.

 

12



--------------------------------------------------------------------------------

(2) The Participant’s “Payment Date” for amounts in the NG BEP Account and the S
& MS Deferred Compensation Account shall be deemed to be the end of January
following the Participant’s termination of employment.

 

(3) The reference to $50,000 in the above provisions of Article VI shall be
deemed to be $5,000 with respect to amounts in the NG BEP Account and the S & MS
Deferred Compensation Account.

 

(4) The Administrative Committee shall assume the rights and responsibilities of
the Directors/Committee with respect to determining whether a Participant’s NG
BEP Account may be paid out in the event of hardship or in a form other than the
automatic form of payment.

 

(5) The Administrative Committee shall assume the rights and responsibilities of
the Committee or Special Committee with respect to determining whether a
Participant’s S & MS Deferred Compensation Account may be paid out in the event
of hardship or in a form other than the automatic form of payment.

 

(6) For purposes of determining the time of payment of a Participant’s NG BEP
Account, a Participant’s employment will not be deemed to have terminated
following the Participant’s layoff until the earlier of the end of the
twelve-month period following layoff (without a return to employment with the
Affiliated Companies) or the date on which the Participant retires under any
pension plan maintained by the Affiliated Companies.

 

(7) A Participant’s S & MS Deferred Compensation Account shall be paid to the
Participant no later than the January 5 next preceding the Participant’s 80th
birthday.

 

(8) In no event will payments of amounts in the Participant’s NG BEP Account and
the S & MS Deferred Compensation Account be accelerated or deferred beyond the
payment schedule provided under the Merged Plans.

 

13



--------------------------------------------------------------------------------

 

ARTICLE VII

 

ADMINISTRATION

 

7.1 Committees

 

(a) An Administrative Committee, comprised of one or more persons, shall be
appointed by and serve at the pleasure of the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board. The number of
members comprising the Administrative Committee shall be determined by the
Compensation Committee, which may from time to time vary the number of members.
A member of the Administrative Committee may resign by delivering a written
notice of resignation to the Compensation Committee. The Compensation Committee
may remove any member by delivering a certified copy of its resolution of
removal to such member. Vacancies in the membership of the Administrative
Committee shall be filled promptly by the Compensation Committee.

 

(b) An Investment Committee (referred to together with the Administrative
Committee as, the “Committees”), comprised of one or more persons, shall be
appointed by and serve at the pleasure of the Board (or its delegate). The
number of members comprising the Investment Committee shall be determined by the
Board, which may from time to time vary the number of members. A member of the
Investment Committee may resign by delivering a written notice of resignation to
the Board. The Board may remove any member by delivering a certified copy of its
resolution of removal to such member. Vacancies in the membership of the
Investment Committee shall be filled promptly by the Board.

 

7.2 Committee Action

 

Each Committee shall act at meetings by affirmative vote of a majority of the
members of that Committee. Any determination of action of the Committees may be
made or taken by a majority of a quorum present at any meeting thereof, or
without a meeting, by resolution or written memorandum signed by a majority of
the members of the Committees then in office. A member of the Committees shall
not vote or act upon any matter which relates solely to himself or herself as a
Participant. The Chairman or any other member or members of each Committee
designated by the Chairman may execute any certificate or other written
direction on behalf of the Committee of which he or she is a member.

 

The Compensation Committee shall appoint a Chairman from among the members of
the Administrative Committee and a Secretary who may or may not be a member of
the Administrative Committee. The Administrative Committee shall conduct its
business according to the provisions of this Article and the rules contained in
the current edition of Robert’s Rules of Order or such other rules of order the
Administrative Committee may deem appropriate. The Administrative Committee
shall hold meetings from time to time in any convenient location.

 

14



--------------------------------------------------------------------------------

7.3 Powers and Duties of the Administrative Committee

 

The Administrative Committee shall enforce the Plan in accordance with its
terms, shall be charged with the general administration of the Plan, and shall
have all powers necessary to accomplish its purposes, including, but not by way
of limitation, the following:

 

(a) To construe and interpret the terms and provisions of this Plan and make all
factual determinations;

 

(b) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

 

(c) To maintain all records that may be necessary for the administration of the
Plan;

 

(d) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

 

(e) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

 

(f) To appoint a Plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Administrative Committee may from time to time prescribe (including the power to
subdelegate);

 

(g) To exercise powers granted the Administrative Committee under other Sections
of the Plan; and

 

(h) To take all actions necessary for the administration of the Plan, including
determining whether to hold or discontinue insurance policies purchased in
connection with the Plan.

 

7.4 Powers and Duties of the Investment Committee

 

The Investment Committee shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:

 

(a) To select types of investment and the actual investments against which
earnings and losses will be measured;

 

(b) To oversee the rabbi trust; and

 

(c) To appoint agents, and to delegate to them such powers and duties in
connection with its duties as the Investment Committee may from time to time
prescribe (including the power to subdelegate).

 

15



--------------------------------------------------------------------------------

7.5 Construction and Interpretation

 

The Administrative Committee shall have full discretion to construe and
interpret the terms and provisions of this Plan, to make factual determinations
and to remedy possible inconsistencies and omissions. The Administrative
Committee’s interpretations, constructions and remedies shall be final and
binding on all parties, including but not limited to the Affiliated Companies
and any Participant or Beneficiary. The Administrative Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.

 

7.6 Information

 

To enable the Committees to perform their functions, the Affiliated Companies
adopting the Plan shall supply full and timely information to the Committees on
all matters relating to the Compensation of all Participants, their death or
other events that cause termination of their participation in this Plan, and
such other pertinent facts as the Committees may require.

 

7.7 Committee Compensation, Expenses and Indemnity

 

(a) The members of the Committees shall serve without compensation for their
services hereunder.

 

(b) The Committees are authorized to employ such accounting, consultants or
legal counsel as they may deem advisable to assist in the performance of their
duties hereunder.

 

(c) To the extent permitted by ERISA and applicable state law, the Company shall
indemnify and hold harmless the Committees and each member thereof, the Board
and any delegate of the Committees who is an employee of the Affiliated
Companies against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under ERISA and state law.

 

7.8 Disputes

 

(a) Claims

 

A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Plan (hereinafter referred to as “Claimant”) must
file a written request for such benefit with the Administrative Committee,
setting forth his or her claim.

 

(b) Claim Decision

 

Upon receipt of a claim, the Administrative Committee shall advise the Claimant
that a reply will be forthcoming within ninety (90) days and shall, in fact,
deliver such reply within such period. The Administrative Committee may,
however, extend the reply period for an additional ninety (90) days for special
circumstances.

 

16



--------------------------------------------------------------------------------

If the claim is denied in whole or in part, the Administrative Committee shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (A) the specific reason or reasons for such denial;
(B) specific references to pertinent provisions of this Plan on which such
denial is based; (C) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation of why
such material or such information is necessary; (D) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
and (E) the time limits for requesting a review under subsection (c).

 

(c) Request For Review

 

Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Administrative
Committee review the initial claim determination. The Claimant or his or her
duly authorized representative may, but need not, review the pertinent documents
and submit issues and comments in writing for consideration by the
Administrative Committee. If the Claimant does not request a review within such
sixty (60) day period, he or she shall be barred and estopped from challenging
the initial determination.

 

(d) Review of Decision

 

Within sixty (60) days after the Administrative Committee’s receipt of a request
for review, after considering all materials presented by the Claimant, the
Administrative Committee will inform the Participant in writing, in a manner
calculated to be understood by the Claimant, the decision setting forth the
specific reasons for the decision containing specific references to the
pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Administrative Committee will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review.

 

(e) Limitation on Claims

 

No action may be brought in court on a claim for benefits under this Plan after
the later of:

 

(1) Six months after the claim arose, or

 

(2) Six months after the decision on appeal under this Section (or six months
after the expiration of the time to take an appeal if no appeal is taken).

 

7.9 Plan Mergers

 

The following plans have merged into this Plan, effective as of the dates
provided in the table below.

 

(a) On and after the respective effective dates, amounts merged into this Plan
from the merged plans are governed by the terms of this Plan.

 

17



--------------------------------------------------------------------------------

(b) Effective as of the dates below, Accounts are established for individuals
who, before the merger, had account balances under the merged plans. These
individuals will not accrue benefits under this Plan unless they become
Participants by virtue of being hired into a covered position with an Affiliated
Company, but they will be considered Participants for purposes of the merged
accounts. The balance credited to the Participant’s merged plan account will,
effective as of the date provided in the table below, be invested in accordance
with the terms of this Plan.

 

Name of Merged Plans

--------------------------------------------------------------------------------

 

Merger Effective Dates

--------------------------------------------------------------------------------

Northrop Grumman Benefits Equalization Plan   December 10, 2004 Northrop Grumman
Space & Mission Systems Corp. Deferred Compensation Plan   December 10, 2004

 

18



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Unsecured General Creditor

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Affiliated Companies. No assets of the Affiliated Companies shall
be held in any way as collateral security for the fulfilling of the obligations
of the Affiliated Companies under this Plan. Any and all of the Affiliated
Companies’ assets shall be, and remain, the general unpledged, unrestricted
assets of the Affiliated Companies. The obligation under the Plan of the
Affiliated Companies adopting the Plan shall be merely that of an unfunded and
unsecured promise of those Affiliated Companies to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Affiliated Companies
that this Plan be unfunded for purposes of the Code and for purposes of Title I
of ERISA.

 

8.2 Restriction Against Assignment

 

(a) The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, sell, transfer,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
commute, assign, pledge, encumber or charge any distribution or payment from the
Plan, voluntarily or involuntarily, the Administrative Committee, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Administrative Committee shall direct.

 

(b) The actions considered exceptions to the vesting rule under Section 5.2 will
not be treated as violations of this Section.

 

8.3 Restriction Against Double Payment

 

If a court orders an assignment of benefits despite Section 8.2, the affected
Participant’s benefits will be reduced accordingly. The Administrative Committee
may use any reasonable actuarial assumptions to accomplish the offset under this
Section.

 

8.4 Withholding

 

There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes, which are
required to be

 

19



--------------------------------------------------------------------------------

withheld by the Affiliated Companies in respect to such payment or this Plan.
The Affiliated Companies shall have the right to reduce any payment (or
compensation) by the amount of cash sufficient to provide the amount of said
taxes.

 

8.5 Amendment, Modification, Suspension or Termination

 

The Administrative Committee may amend, modify, suspend or terminate the Plan in
whole or in part, except that no amendment, modification, suspension or
termination may reduce a Participant’s Account balance below its dollar value as
determined under Section 4.1(b) immediately prior to the amendment. The
preceding sentence is not intended to protect Participants against investment
losses. In the event that this Plan is terminated, the amounts allocated to a
Participant’s Account shall be distributed to the Participant or, in the event
of his or her death, to his or her Beneficiary in a lump sum.

 

8.6 Governing Law

 

To the extent not preempted by ERISA, this Plan shall be construed, governed and
administered in accordance with the laws of Delaware.

 

8.7 Receipt and Release

 

Any payment to a payee in accordance with the provisions of the Plan shall, to
the extent thereof, be in full satisfaction of all claims against the Plan, the
Committees and the Affiliated Companies. The Administrative Committee may
require such payee, as a condition precedent to such payment, to execute a
receipt and release to such effect.

 

8.8 Administrative Delays

 

If the amount of any payment cannot be determined by the date it is supposed to
be paid, or if it is not possible to make payments on time because the
Administrative Committee cannot find the payee, or adequate information is not
available to make the distribution, or the payee has failed to file the
applicable forms with the Administrative Committee, or because of other legal,
financial or administrative obstacles, payments may be made no later than 60
days after the date payment becomes possible.

 

8.9 Disputes About Payee

 

In the event that the Administrative Committee determines that there is some
uncertainty as to whom any Plan payment is due, the Administrative Committee is
authorized to delay payment, seek agreements from the interested parties, make
payment to an appropriate judicial forum and allow the court to determine the
identity of the proper payee, and/or take any other necessary or appropriate
steps to protect the Plan.

 

20



--------------------------------------------------------------------------------

8.10 Incorrect Payment of Benefits

 

If the Administrative Committee determines in its sole discretion that the Plan
made an incorrect payment of benefits, or that a correction is necessary or
desirable, then:

 

(a) If the Plan makes an overpayment of the amount of any benefits due any payee
under the Plan, the Plan may recover the amounts either by requiring the payee
to return the excess to the Plan, by reducing any future Plan payments to the
payee, or by any other method deemed reasonable by the Administrative Committee.

 

(b) If the Plan makes a late payment or an underpayment of the amount of any
benefits due any payee under the Plan, correct payment will be made as soon as
possible after the late payment or underpayment is discovered.

 

(c) Any correction may be made to any Account as determined in the sole
discretion of the Administrative Committee.

 

8.11 Payments on Behalf of Persons Under Incapacity

 

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrative Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Administrative Committee may direct that such payment be made to any person
found by the Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Administrative Committee and the Company.

 

8.12 Limitation of Rights and Employment Relationship

 

Neither the establishment of the Plan, any trust nor any modification thereof,
nor the creating of any fund or account, nor the payment of any benefits shall
be construed as giving to any Participant, or Beneficiary or other person any
legal or equitable right against the Affiliated Companies or any trustee except
as provided in the Plan and any trust agreement; and in no event shall the terms
of employment of any Employee or Participant be modified or in any way be
affected by the provisions of the Plan and any trust agreement.

 

8.13 Headings

 

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

* * *

 

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 22 day of February, 2005.

 

NORTHROP GRUMMAN CORPORATION By:  

/s/ J. Michael Hateley

J. Michael Hateley

Corporate Vice President and Chief Human

Resources and Administrative Officer

 

21